tax_exempt_and_government_entities_division release number release date uil code natin department of the treasury internal_revenue_service commerce street mc dal dallas tx date nov person to contact identification_number contact telephone number telephone number fax ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked the recognition of your exemption under internal_revenue_code sec_501 is revoked effective as of january 20xx for the following reason s you have failed to demonstrate that you are operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code as a substantial part of your perations are to further non-exempt purposes you have also failed to demonstrate that your operations meet the requirements of sec_509 of the internal_revenue_code as your primary source of support is rental income contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective as of january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code ifyou decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours a e a acting director eo examinations pps bey te or enclosures publicati ublication envelope aa department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number tee gs form tax_year s ended december 20xx and 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date june 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a schenule er exhibit no page 1iof explanation of items name of taxpayer year ended december 20xx issues whether the eo qualified for exemption under sec_501 during the year of examination whether the eo's exemption under sec_501 further described in sec_509 should be revoked effective january 20xx facts background information exemption from federal_income_tax under sec_501 of the internal_revenue_code it was further described in sec_509 as a publicly_supported_organization in determination_letter dated 02-09-19xx the eo provided an updated tax exemption_letter dated 11-14-20xx the organization was exempt under sec_501 and classified as a public charity under sec_509 of the internal_revenue_code eo exempt_organization was granted the eo filed with the irs form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on 11-05-19xx the declaration of trust the trust creating volume xx page xxx dated 01-10-19xx was filed for record in the misc deed records of the trust was created exclusively for public charitable and educational_purposes the declaration of trust had viii parts i trustees and officers department of the treasury -internal revenue service form 886-a schedule or form 886-a explanation of items name of taxpayer exhibit no page of year ended december 20xx method of action by trustees ii iii powers of trustees iv purposes of the trust v vi fiscal_year vii revocation and alterations vii execution restrictions and limitations this trust is created exclusively for public part iv stated in part the purpose of the trust charitable and educational_purposes as herein defined as made more specific in the next following paragraph the term public charitable and educational_purposes as used herein shall have the broadest signification accorded to it by the courts within the limits of the rule sanctioning the creation of trusts in perpetuity for public charitable and educational_purposes and also within such limits as are now or hereafter may be imposed by the united_states internal_revenue_code in recognizing the deductible character and non-taxability of gifts for charitable and educational_purposes and the non- taxability of income to and from charitable and educational foundations part v stated in part the restrictions and limitations the following provision shall be applicable to the trust estate to-wit a the trust property including corpus and accumulated income shall be used only within the united_states or its possessions exclusively for public charitable and educational_purposes b no part of the net_earnings of the foundation shall inure to the benefit of any private_shareholder_or_individual c no substantial part of the activities of the foundation shall be carrying on propaganda or otherwise attempting to influence legislation the foundation shall not participate in or intervene in including the publishing or distributing of statements or any political campaign on behalf of any candidate for public_office d no officer member or employee of the foundation shall receive any pecuniary profit from the operation thereof except reasonable_compensation for services rendered in effecting one or more purposes of the foundation the foundation shall not - a lend any part of its income or corpus without the receipt of adequate security and a reasonable rate of interest to department of the treasury -internal revenue service form 886-a schedule or form 886-a explanation of items name of taxpayer year ended exhibit no page 30f december 20xx b pay any compensation in excess of a reasonable allowance for salaries or other compensation_for_personal_services actually rendered to c make any part of its services available ona preferential basis to d make any substantial purchases of securities or any other_property for more than adequate_consideration in money_or_money's_worth from e sell any substantial part of its securities or other_property for less than an adequate_consideration in money_or_money's_worth to f engage in any other transaction which results ina substantial divergence of its income or corpus to any person who has made a substantial contribution to the foundation any member_of_the_family as defined in the applicable provisions of the internal_revenue_code of such an individual or any corporation in which any person whose has made a substantial contribution to the foundation owns directly or indirectly fifty per centum or more of the total combined voting power of all classes of stock entitled to vote or fifty per centum or more of the total value of shares of all classes of stock of the corporation g accumulate out of income an amount which is unreasonable in size or which is retained for an unreasonable length of time h invest any amount accumulated out of income in such a manner as to jeopardize the carrying out of the purposes of the foundation which constitute a basis for exemption under the applicable provisions of the internal_revenue_code the trust property or any part thereof may or direction of the trustees be distributed to any scientific educational literary or charitable corporation trust fund or foundation no part of the earnings_of which inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements or any political campaign on behalf any candidate for public_office provided further that distributions to a_trust fund or foundation are to be used exclusively within the united_states or its possessions part vii stated the revocation and alteration the trust shall be irrevocable in the event the foundation does not qualify as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code of or the corresponding section of any subsequent revenue act then the board acting by and through its duly elected board_of directors shall have the power to alter or amend the trust but only to the extent necessary to qualify the foundation as an exempt_organization under such section any such alteration or amendment shall be by instrument in writing delivered to the trustees and by them duly adopted in department of the treasury -internal revenue service form 886-a form 886-a explanation of items name of taxpayer year ended scheauiva exhibit no page4of december 20xx the event but only in the event that the trust herein created shall be held by a final decree of a court of competent jurisdiction to be within the rule_against_perpetuities the foregoing grant to the trust estate and any additional grant or grants shall be for a term ending twenty-one years after the death of the last to survive of the original trustees hereinabove named the same as if such grant or grants had been expressly made for such limited term and at the expiration of such period the trustees shall distribute the whole of the trust estate then remaining to such non-profit permanent educational institutions as they may determine to be in the best position to carry out and subserve the original purposes of the foundation whereupon this trust shall terminate the eo provided a copy of its articles of incorporation filed with the secretary of the state of on august 19xx the new name of the organization was the eo provided a copy of its by-laws dated august 19xx the name of the organization appears as the admin file was requested and obtained from the records unit but no copy of the articles of incorporation or by-laws were included of the the office of the under section the eo did not provide an updated determination_letter after the incorporation in 19xx from the irs the eo provided to the comptroller the irs determination_letter that indicated that the federal exemption was granted to the unincorporated entity the and not the of the state of statute as of january 20xx the reason was that revoked the eo's exemption the eo filed a final return by check marking terminated on its form_990 for the year beginning 20xx and ending in 08-31-20xx the return was dated 06-20-20xx and filed on time the audit the form_990 for the year ending 20xx stated the eo's mission as the trust was created exclusively for public charitable and educational_purposes department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer year ended schedule or exhibit no page of december 20xx present at the interview were bookkeeper the interview and review of the books_and_records took place at the cpa's office as the eo did not have a place to conduct business the poa and cpa and the the poa stated that the activities on 08-31-20xx which was the subsequent year of this examination had terminated its public support_test the eo did not pass the public support_test the eo failed to be a a publicly_supported_organization as they received less than one-third support from gifts grants contributions membership fees and certain gross_receipts the eo received more than one-third support from net unrelated_business_taxable_income the eo's total income was coming from dollar_figurexx in donations and dollar_figurexx xxx from rental income no other income was found the total income was xx xxx making rental income an unrelated_business_income xx percent of the total support it was a similar situation in the subsequent year the organization was not a c further described in sec_509 as it failed the public support_test sec_509 organizations are supported primarily by exempt_function_income exempt_function_income is described as funds derived from an activity which is not an unrelated_trade_or_business organizations qualifying under sec_509 normally receive not more than one-third of its support from gross_investment_income and more than one-third of its support from contributions membership fees and gross_receipts from activities related to its exempt functions subject_to certain exceptions an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose dual test organizational and operational_test the eo did not satisfy the dual test department of the treasury -internal revenue service form 886-a form 886-a explanation of items schedule or exhibit no page 6of name of taxpayer year ended december 20xx sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purpose if the organization fails either the organizational_test or the operational_test it is not exempt reg c -1 a organizational_test the eo passed the organizational_test reg c -1 b i provide that an origination is organized exclusively for one of more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes in addition the organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law reg c -1 b the term articles' includes the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created reg c -1 b operational_test the eo did not satisfy the operational_test the eo did not operate exclusively for one or more of the charitable or educational_purposes the eo served a private benefit rather than public interests eo failed the operational_test during the year under examination during the year under examination two activities were found to be performed by the eo rent of office space to for-profit businesses provide scholarships to high school students going to college in real_estate and related fields the eo's income was coming from the rental_activity in the amount of xx xxx and donations in the amount of xx the scholarship distributions were x xxx department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer senecuianme exhibit no page 7of year ended december 20xx the eo's rental of its facilities was not an exempt activity but the issuing of scholarships to high school students going to college was the rental_activity was the eo's primary activity according to this analysis the operational_test was not satisfied to satisfy the operational_test an organization must be operated exclusively for one or more of the following purposes e religious charitable scientific testing for public safety literary educational fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animals reg c -1 c provide that an organization is operated exclusively for charitable purposes only if it engages primarily in activities that accomplish those purposes in above it is not so operated if more than an insubstantial part of its activities do not further those purposes exempt_activities the form_990 described the most significant activities as been exclusively for public charitable and educational_purposes during the interview the bookkeeper said that the primary activity of the organization was to provide scholarships to high school students pursuing a college degree in real_estate and related fields she said that the secondary_activities were seminars to teach the elderly in how to do a will and a power_of_attorney she added that there was training for realtors the eo had some exempt activity the distribution of scholarships the books_and_records showed scholarships and donations but no other activities exempt in nature were found the educational scholarships were awarded to high school students the criteria was for the student to be in the upper xx to xx percentile of their class not top xx no other exempt activity was found during the audit for the year under examination department ofthe treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit‘ no page 8of year ended december 20xx the profit loss statement showed the organization's income and expenses as follows profit loss ordinary_income expenses jan-dec 20xx jan-aug 20xx income rental income donation income total income gross_profit expense maintenance repairs miscellaneous personal_property_tax awards bank service charges donations education committee insurance interest_expense janitorial legal and accounting depreciation expense scholarship total expense net ordinary_income net_income m m k k k k k k k m m u e x x e b a x form 886-a department ofthe treasury - internal_revenue_service form 886-a explanation of items name of taxpayer scheie be exhibit no page of year ended december 20xx the analysis of the p l statement shows that most of its income was coming from rental income it also shows that xx of the yearly income went to the scholarships the rental income was an unrelated business activity of commercial business in_kind and it was not in furtherance of a charitable educational etc purpose as the organization had stated in its organizational documents and form_1023 unlike private benefit unrelated_trade_or_business does not normally jeopardize exempt status unless it rises to the level of questioning whether the organization is operated primarily for commercial or exempt purposes as long it is primarily engaged in related activities the organization's only consequence is a tax_liability of its unrelated_business_income as imposed by sec_511 on the other hand private benefit can result in revocation regardless of its insubstantiality eo's final return the eo filed a final return form_990 for the year beginning 01-01-20xx and ending 08-31-20xx the return was dated 06-20-20xx the eo attached to the form_990 for the year 20xx a statement filed pursuant to treasure regulation sec_1_368-3 the statement provides the names and ein's of parties of reorganization parties were the the eo terminated on august 20xx according to a plan of merger document attached to the form_990 dated august 20xx the plan of merger was by and between acquired_corporation a non-profit corporation incorporated under the laws of the state of surviving corporation a non-profit corporation incorporated under the laws of the state of and schedule n of the form_990 20xx12 showed the merger as all assets of the company were transferred pursuant to a tax free merger the date of the distribution was 08-15-20xx the fair_market_value of asset s distributed or amount of transaction expenses was dollar_figurexxx xxx the method of determining fmv for asset s distributed or transaction expenses was book_value the name of the recipient was department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page 10o0f year ended december 20xx during the interview the poa stated that the eo had been advised by one of its firm's former cpa on the merger of the organizations by a tax free merger it was further found that the organization receiving the assets in the merger was a for-profit organization the poa was asked on this regards and he said that in fact it was a for profit corporation law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 a -1 c of the regulations defines the words private shareholder the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization individual or sec_1 c -1 d i states that an organization may be exempt as an organization described in sec_501 if it purposes is organized and operated exclusively for one or more of the following a religious b charitable c scientific d testing for public safety e literary educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the department of the treasury -internal revenue service form 886-a form886-a explanation of items name of taxpayer year ended schedule or exhibit no page 110f december 20xx benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section to meet either the organizational or operational_test it is not exempt if an organization fails sec_1_501_c_3_-1 of the regulations specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_50l c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes not sec_1_501_c_3_-1 operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 of earnings provided that organization distribution entitled an is sec_1_6001-1 of sufficient to demonstrate that it is entitled to tax exempt status the regulations requires that an exempt_organization must maintain records sec_1_6033-2 of the regulations holds that an organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status the affairs of the organization there in bubbling well church of universal love inc v commissioner the tax_court held that where the creators control for abuse which necessitates an open and candid disclosure of all facts bearing upon the organization operations and finances so that the court can be assured that by granting the claimed exemption it is not sanctioning the abuse of the revenue laws implicit in this determination is that the taxpayer has a responsibility to show through its activities and operations that it continues to qualify for exemption the bubbling well opinion goes on to say that if such disclosure is not forthcoming the an obvious opportunity candid disclosure of its is department of the treasury -internal revenue service form 886-a schedule or form 886-a explanation of items name of taxpayer exhibit no page 120f year ended december 20xx logical inference is that the facts if disclosed would show that the organization fails to meet the requirements of c revrul_72_369 states in part that in order for an organization to pass the operational_test the organization's resources must be devoted to purposes that qualify as exclusively charitable sec_508 of the code provides special rules with respect to sec_501 organizations sec_508 of the code provides with certain exceptions that an organization organized after date shall not be treated as an organization described in sec_50 c unless it has given notice to the secretary or_his_delegate that it is applying for recognition of such status if the notice is given after the time prescribed in the regulations sec_508 provides that the organization shall not be treated as an organization described in sec_501 for any period before the giving of such notice sec_1_508-1 i of the income_tax regulations provides that the required notice is filed by the submission of a properly completed and executed form_1023 with months from the end of the month in which the organization was organized sec_509 of the code specifies these type of organizations are supported primarily by exempt_function_income exempt_function_income is described as funds derived from an activity which is not an unrelated_trade_or_business this code section excludes from private_foundation classification those publicly supported organizations that received more than one-third of support from gifts grants contributions membership fees and certain gross_receipts but not more than one-third from gross_investment_income and net unrelated_business_taxable_income revrul_67_390 states that an exempt unincorporated organization or association and or trust that incorporates and continues the operations which had qualified it an application_for exemption to establish that the new entity qualifies for exemption under the code and applicable regulations when you create a corporation even though it may be conducting the same activities and providing the same services as the unincorporated organization you have created a new entity based on this revenue_ruling the organization must file an application_for exemption to establish that the new entity qualifies for exemption under the code and applicable regulations for the exemption must file form 886-a department of the treasury -internal revenue service schedule or form 886-a explanation of items name of taxpayer exhibit no page 130f year ended december 20xx government's position itis the government's position that did not qualify for exemption under sec_501 for the year ended 12-31-20xx and therefore its tax exempt status should be revoked for the following reasons e the organization was not a c further described in sec_509 as it failed the public support_test the organization was not a c as it failed the operational_test the eo did not operated exclusively forexempt purposes as required by sec_501 the eo's unrelated business activity was more than an insubstantial part of its activities the organization was operated primarily for commercial purposes it was not primarily engaged in exemptrelated activities after incorporation in 19xx the eo did not resubmitted to the irs form_1023 for exemption under sec_501 as per sec_1 508-l a of the income_tax regulations the eo's assets were transferred to a for-profit organization according to the eo's trust and by-laws the organization if terminated would dedicate its assets to a charitable_organization the eo violated the c rules the declaration of trust and its by-laws the organization served a private benefit rather than public interests based on the foregoing eo did not qualified for exemption under sec_501 and the regulations and therefore its tax exempt status should be revoked effective january i 20xx taxpayer's position department of the treasury - internal_revenue_service the organization had been terminated and the eo's assets had been transferred to another corporation thru a tax free merger indicated that the exempt form 886-a explanation of items form 886-a name of taxpayer scuseeee exhibit no page 140f year ended december 20xx conclusion after reviewing all the facts law and positions of the parties involved we are proposing revocation of c exempt status effective the january 20xx the eo did not qualify for exempt status for the year under examination and was not operated exclusively for charitable purposes within the meaning of sec_501 further described under sec_509 forms us corporation income_tax return should be filed for years 20xx and 20xx and each year thereafter as long as the organization remains subject_to federal_income_tax form 886-a department of the treasury - internal_revenue_service
